Exhibit 99.1 Suite 3400 – 666 Burrard Street Vancouver, BCV6C 2X8 Tel: (604) 696-3000 Fax: (604) 696-3001 Toronto Stock Exchange: G New York Stock Exchange: GG (All Amounts in $US unless stated otherwise) GOLDCORP ACHIEVES RECORD OPERATING CASH FLOW IN SECOND QUARTER VANCOUVER, BRITISH COLUMBIA, July 28, 2010 – GOLDCORP INC. (TSX: G, NYSE: GG) today reported increased gold production of 609,500 ounces for the second quarter which combined with higher realized gold prices to drive record operating cash flow of $382.6 million.Reported net earnings attributable to shareholders of Goldcorp in the quarter were $828.3 million compared to a net loss of $231.6 million in the second quarter of 2009.Adjusted net earnings1 were $198.8 million, or $0.27 per share, compared to $99.2 million, or $0.14 per share, in the second quarter of 2009. Quarter Highlights · Revenues increased 34% over the 2009 second quarter, to $844.3 million on gold sales of 598,000ounces. · Total cash costs2 for the quarter were $363 per ounce on a by-product basis and $448 per ounce on a co-product basis. · Operating cash flows totalled $382.6 million. · Second processing line at Peñasquito achieved mechanical completion in June, ahead of schedule. · Dividends paid amounted to $33.0 million. · Sale of Escobal to Tahoe Resources Inc. unlocks balance sheet value. · Agreement to sell San Dimas to Mala Noche Resources Corp. to further simplify asset portfolio. “Our strong financial results in the second quarter demonstrate Goldcorp’s continued progression toward a period of sustained cash flow expansion,” said Chuck Jeannes, Goldcorp President and Chief Executive Officer.“We saw growth in all key financial metrics as increased gold sales and higher realized gold prices generated higher revenues, record cash flow and higher net earnings. Our low cost structure led to record margins3 of $845 per ounce of gold sold in the quarter, providing shareholders maximum exposure to gold.Operationally, Marlin and Los Filos led the way in the quarter, continuing their maturation into consistent contributors to Goldcorp’s overall performance.Red Lake is executing on its plan to utilize excess milling capacity and remains on track for a strong production year, while successful drilling of the High Grade zone and development of the adjacent Cochenour deposit position the camp for long-term success.At Peñasquito, both processing lines are now operating and the mine remains on track toward commercial production in the third quarter and completion of construction by year-end. “In addition to the operational and developmental achievements in the first half of the year, we have announced or completed transactions totaling in excess of $2.0 billion since late 2009 that have strengthened the overall asset portfolio through the addition of high quality growth projects like El Morro in Chile and Camino Rojo near Peñasquito, and the divestiture of non-core assets such as the Escobal silver deposit, the San Dimas gold-silver mine and our interest in the Mt. Milligan copper-gold project.We are proud of our track record of unlocking value within the asset portfolio and redeploying the capital into core projects enabling us to fund our peer-leading growth profile without shareholder dilution.” Financial Review Gold sales in the second quarter were 598,000 ounces on production of 609,500 ounces.This compares to sales of 564,800 ounces on production of 582,400 ounces in the second quarter of 2009.Foreign exchange impacts, and the inclusion of the Alumbrera export retention tax and higher YMAD net proceed payments contributed to total cash costs of $363 per ounce of gold on a by-product basis.On a co-product basis, cash costs were $448 per ounce, among the lowest in the industry. Adjusted net earnings in the second quarter totaled $198.8 million, or $0.27 per share, compared to $99.2 million or $0.14 per share, in the second quarter of 2009. Adjusted net earnings primarily exclude the effect of a non-cash foreign exchange gain on translation of future income tax liabilities and the net gain on dispositions of mining interests including Escobal, but include the impact of non-cash stock option expenses, which amounted to approximately $15.2 million or $0.02per share for the quarter.Reported net earnings attributable to shareholders of Goldcorp in the quarter were $828.3 million compared to a net loss of $231.6 million in the second quarter of 2009. Operating cash flows were a record $382.6 million compared to $263.6 million in last year’s second quarter.Gold margin was a record $845 per ounce of gold sold. For the six months ended June 30, 2010, revenues increased by 27% to $1,594.6 million.On a by-product basis, total cash costs were $344 per ounce compared to a total cash cost of $299 per ounce in 2009.Total cash costs on a co-product basis were $439 per ounce year to date versus $377 per ounce in the 2009 period. For the first six months of the year, adjusted net earnings totaled $361.9 million, or $0.49 per share, compared to $264.9 million or $0.36 per share, in 2009.Adjusted net earnings primarily exclude the effect of a non-cash foreign exchange loss on translation of future income tax liabilities and the net gain on dispositions of mining interests. Adjusted net earnings in 2009 primarily exclude the effect of a non-cash foreign exchange loss on translation of future income tax liabilities. Net earnings attributable to shareholders of Goldcorp in the six months ended June 30, 2010 were $776.0 million or $1.06 per share, compared to net earnings of $59.3 million or $0.08 per share.Cash flow from operations increased 24% to $697.0 million from $561.7 million in the six months ended June 30, 2009. Cornerstone Mines Drive Performance Gold production at Red Lake increased 26% versus the year-ago period, to 159,000 ounces due to higher tonnage and grade.The higher tonnage is consistent with Red Lake’s “Fill-the-Mills” strategy which aims to mine additional material in the lower grade sulphide zones to utilize excess mill capacity. While lower grade material successfully increased mill throughput, higher grade ore from the High Grade zone (HGZ) drove an overall grade increase at Red Lake.
